Citation Nr: 0719618	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for glaucoma secondary 
to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for cataracts secondary 
to service-connected diabetes mellitus type II.

3.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus type II.

4.  Entitlement to service connection for heart disease 
secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 
until his retirement in November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issues of entitlement to service connection for 
hypertension secondary to diabetes mellitus type II and 
service connection for heart disease secondary to diabetes 
mellitus type II are addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The veteran's current glaucoma and cataract disabilities are 
linked by competent medical evidence to his service-connected 
diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  A glaucoma disability is the result of a service-
connected disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2006).

2.  A cataracts disability is the result of a service-
connected disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In February 2002 the veteran was granted service connection 
for diabetes mellitus II, but was denied service connection 
for glaucoma, cataracts, heart disease, and hypertension 
secondary to his diabetes mellitus.  The veteran has 
appealed.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

VA and private treatment records confirm current diagnoses of 
glaucoma and cataracts.  According to the veteran's long time 
optometric physician, current literature supports that 
underlying diabetes mellitus increases a patient's chances of 
developing glaucoma and cataracts.  In support of her 
assertion this physician referred to medical literature and 
submitted photocopied pages from a medical treatise which 
informs that diabetics are at an increased risk for primary 
open-angle glaucoma and cataracts, especially posterior 
subcapsular cataracts.  Compensation and pension eye 
examination (C&P) done on January 17, 2002, confirms that the 
veteran has "primary open-angle glaucoma both eyes" and 
"mild cataracts, both eyes;" however, the examiner 
maintains that "determining if the glaucoma developed 
secondary to the diabetes or was inherited is not possible 
and would be speculatory."  He also avers that the veteran's 
cataracts are consistent with aging and not secondary to 
diabetes.  Even so, a C&P diabetes examination done the very 
next day yielded a diagnosis of "diabetes mellitus type II 
due to Agent Orange exposure with secondary glaucoma, 
diabetic retinopathy, and cataracts.  

Despite the January 2002 examiner's inability to opine with 
regard to a nexus between the veteran's glaucoma and his 
diabetes mellitus type II, and his opinion that the veteran's 
cataracts are age related, the record contains competitive 
medical evidence from a VA and a private practitioner of a 
causal link between the veteran's service-connected diabetes 
mellitus type II and his nonservice-connected glaucoma and 
cataracts.  The Board finds that this favorable evidence from 
multiple, disparate sources outweighs the lone opinion 
against a nexus.  Accordingly, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for glaucoma and cataracts secondary to service-
connected diabetes mellitus type II has been established.  38 
C.F.R. § 3.310(a).


ORDER

Service connection for glaucoma is granted.

Service connection for cataracts is granted.


REMAND

The veteran also seeks service connection for hypertension 
and heart disease secondary to his diabetes mellitus.  VA and 
private treatment records confirm current diagnoses of 
hypertension and coronary artery disease.  According to a 
private treatment record dated in March 2004, the veteran is 
status post myocardial infarction secondary to type II 
diabetes mellitus, and has hypertension secondary to type II 
diabetes mellitus.  Unfortunately, this diagnosis is not 
accompanied by any rationale.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

In view of private medical evidence of a nexus between the 
veteran's service-connected diabetes mellitus type II and his 
service-connected hypertension & heart disease, and in 
accordance with McLendon, the matter must be referred for a 
VA examination and opinion.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The veteran should be scheduled for an 
examination by an appropriate specialist 
regarding his claims for service connection 
for hypertension and heart disease.  The 
claims folder must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as follows:  

*	whether it is at least as likely as 
not (50 percent probability or 
greater) that the veteran's 
hypertension was caused or aggravated 
by the veteran's service-connected 
diabetes mellitus type II.  

*	whether it is at least as likely as 
not (50 percent probability or 
greater) that the veteran's heart 
disease was caused or aggravated by 
the veteran's service-connected 
diabetes mellitus type II.  

*	If either disability is found to have 
been aggravated by the service-
connected diabetes mellitus type II, 
the examiner should report the 
baseline level of severity of the 
nonservice-connected disability prior 
to the onset of aggravation, or by 
the earliest medical evidence created 
at any time between the onset of 
aggravation and the receipt of 
medical evidence establishing the 
current level of severity. If some of 
the increase in severity of the 
nonservice-connected disability is 
due to the natural progress of the 
disease, the examiner should indicate 
the degree of such increase in 
severity due to the natural 
progression of the disease.

*	Whether it is at least as likely as 
not (50 percent probability or 
greater) that the veteran's 
hypertension and heart disease are 
related to service or to any incident 
therein, including exposure to Agent 
Orange.  

A rationale for each opinion should be set 
forth in the report provided.

2.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


